DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Examiner’s Amendment

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Claims 6 and 13 are amended

6. (Amended) The method according to claim [[5]] 1, wherein

the second constraint information comprises at least one of the following parameters:

an identifier of at least one VNF instance, an identifier of at least one group of VNFC instance in the at least one VNF instance, an identifier of at least one VNFC instance in the at least one group of VNFC instance, an affinity or anti-affinity rule between the at least one group of
VNEC instance, an affinity or anti-affinity rule between the VNFC instance in each of the at least one group of VNFC instance, a minimum quantity of VNFC instances that need to be reserved in each group of VNFC instance in an NFV resource software and/or hardware modification process, an identifier of at least one group of virtual link (VL), an identifier of at least one virtual link (VL) in the at least one group of virtual link (VL), an affinity or anti- affinity rule between the at least one group of virtual link (VL), an affinity or anti-affinity rule between the virtual link (VL) in the at least one group of virtual link (VL), a minimum quantity of virtual links (VLs) that need to be reserved in each of the at least one group of virtual link


the generating second constraint information based on a virtualized network function descriptor (VNFD) comprises:

generating, by the first network element, the second constraint information by using a VNF life cycle management script carried in the VNFD; and

the converting, by the first network element, the second constraint information into the first constraint information comprises:

converting, by the first network element, the second constraint information into the first constraint information based on a correspondence between a VNF instance and an NFV resource.


13. (Amended) The first network element according to claim [[12]] 8, wherein

the second constraint information comprises at least one of the following parameters:
an identifier of at least one VNF instance, an identifier of at least one group of VNFC instance in the at least one VNF instance, an identifier of at least one VNFC instance in the at least one group of VNFC instance, an affinity or anti-affinity rule between the at least one group of
VNFC instance, an affinity or anti-affinity rule between the VNFC instance in each of the at least one group of VNFC instance, a minimum quantity of VNFC instances that need to be reserved in each group of VNFC instance in the NFVI software and/or hardware modification process, an identifier of at least one group of virtual link (VL), an identifier of at least one virtual link (VL) in the at least one group of virtual link (VL), an affinity or anti-affinity rule between the at least one group of virtual link (VL), an affinity or anti-affinity rule between the virtual link (VL) in the at least one group of virtual link (VL), a minimum quantity of virtual links (VLs) that need to be reserved in each of the at least one group of virtual link (VL) in the
NFVI software and/or hardware modification process, and a condition for constraining migration of a VNFC instance; and

the processing unit is further configured to: generate the second constraint information by using a VNF life cycle management script carried in the VNFD; and

convert the second constraint information into the first constraint information based on a correspondence between a VNF instance and an NFV resource.


Allowable Subject Matter

Claims 1-4, 6-11, and 13-20 are allowed.

Reason for Allowance

The following is an examiner’s statement of reason for allowance: 

Albeit the prior art of record teaching the claimed elements and processes, the Examiner has deemed the limitations when analyzed in totality to be novel in contrast to hindsight analysis (MPEP 2142)


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

 	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to TODD L. BARKER whose telephone number is (571) 270 0257. The Examiner can normally be reached on Monday through Friday, 7:30am to 5:00pm.

	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor Vivek Srivastava can be reached on (571) 272 7304.

 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov.

 Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000

/TODD L BARKER/Primary Examiner, Art Unit 2449